—In an action to recover damages for employment discrimination, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated September 14, 1995, as granted their motion pursuant to CPLR 3211 (a) (4) to dismiss the plaintiffs complaint under Index Number 410/95, only to the extent of dismissing the complaint under Index Number 38691/93.
Ordered that the order is affirmed insofar as appealed from, with costs.
CPLR 3211 (a) (4) provides that in deciding whether to dismiss an action on the ground that there is another action pending between the parties, "the court need not dismiss upon this ground but may make such order as justice requires”. Under the circumstances presented in this case, the court did not improvidently exercise its discretion in dismissing the ac*377tion under Index Number 38691/93. Thompson, J. P., Santucci, Friedmann and Luciano, JJ., concur.